 In the Matter of CEDERGREEN FROZEN PACK CORPORATION,EMPLOYERandCANNERY WAREHOUSEMEN, FOOD PROCESSORS, DRIVERS & HELP-ERS,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, A. F. L., PETITIONERCase No. 19-R-21f8.Deckled November28, 1947Crollard cC O'Connor, byMr. A. J.O'Connor,ofWenatchee,Wash.,for the Employer.Mr. S. Betterton,ofWenatchee,Wash., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Wenat-chee,Washington, on August 14, 1947, before Patrick H. Walker,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERCedergreen Frozen Pack Corporation is a corporation organizedunder the laws of the State of Washington, with its principal place ofbusiness atWenatchee,Washington, where it is engaged in theprocessing of fresh fruits and vegetables by quick freezing methods.Annually the Employer receives from points outside the State ofWashington approximately $100,000 worth of material.Annuallythe Employer'sgross salesare approximately 8,500,000 pounds ofprocessed foodstuffs, of which 90 percent is shipped outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,75 N. L R B, No. 46.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich in turn is affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Petitionerseeks aunit composed of all employees of the Em-ployer at its Wenatchee, Washington, plant or in sheds or lots con-nected therewith or adjacent thereto, where commodities or materialsare processed or stored, excluding office and clerical employees, labora-tory employees, field men, fruit and vegetable inspectors, watchmen,and all supervisors.The Employer is engaged in operations of a seasonal nature.Dur-ing the processing season, which usually begins about April 15 andends about October 31, employment increases to approximately 200employees; after the season is over employment drops to between 10and 20.Under the circumstances, it appears that the present time isnot appropriate for a determination of representatives because arepresentative number of employees are not now working or about tobegin working.Accordingly, we find that no question has arisen concerning repre-sentation of employees of the Employer, within the meaning of Section9 (c) (1) of the National Labor Relations Act.We shall dismiss thepetition without prejudice to the filing of a new petitionat a season-able time.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Cedergreen FrozenPack Corporation, Wenatchee, Washington, filed by Cannery Ware-housemen, Food Processors, Drivers & Helpers, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, A. F. L.,be, and it hereby is, dismissed without prejudice.